Per Curiam,
This appeal is from an order discharging a rule to take off a nonsuit entered on the trial of an action to recover for injuries caused by falling on ice that had formed a few hours before on the sidewalk of a borough street. The plaintiff lived at the end of a street on which there was little travel, and was accustomed to use the sidewalk several times each day in going to and from his place of business. The walk was eight feet wide and on the side nearest the curb there was a cement walk four feet in width and in good condition. Snow had not been cleaned from the walk and there was along it a slight ridge of packed snow about a foot wide, but there was ample space on which to pass on the sides of the cement walk and on the four feet of earth level with it and nearer the house line, on which there was only a slight fall of snow not worn in ridges. On the day before the accident the snow had been turned to slush, and on the night before it had frozen. When the plaintiff, on the morning of the accident, reached a part of the walk a few feet from his house, he saw its condition and considered it safe and walked over the rough part of it.
These facts did not disclose negligence by the borough. The danger, if any, had existed but a few hours and there was no evidence that the borough authorities had actual notice of it, and it had not existed for such a length of time that constructive notice could be imputed to them.
The judgment is affirmed.